Citation Nr: 0615251	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  03-25 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

Of record are military records (DD Form 214) which show that 
the veteran had active duty service from June 1962 to 
December 1962, from May 1963 to December 1964, and from 
December 1964 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2002; the RO 
issued a statement of the case in August 2003; and a 
substantive appeal was received in September 2003.  The Board 
notes that the veteran also appealed an RO decision that 
denied an increased rating for coronary artery disease.  In 
December 2004, the RO increased the veteran's rating to 100 
percent, effective from January 2000 (the effective date of 
the grant of service connection for that disability).  This 
represents a full grant of the benefit sought as to the 
coronary artery disease issue.  

Finally, the Board notes that in September 2003, the veteran 
requested an RO hearing and a Board videoconference hearing.  
The RO hearing was scheduled for May 2004.  The Board hearing 
was scheduled for April 2006.  The veteran failed to report 
for both hearings and he failed to provide good cause for his 
failure to appear.  As such, the Board will consider the 
veteran's requests for hearings to have been withdrawn.    


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
duty service or within one year of discharge from service, 
nor is hypertension otherwise related to service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in August 2000.  In January 
2001, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  The January 2001 VCAA 
preceded the March 2002 RO rating decision.  As such, there 
is no defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

The Board notes that the RO sent the veteran a correspondence 
in April 2006 in which it reminded the veteran that he was 
scheduled for a videoconference hearing.  Included in the 
notice was additional information regarding how the VA 
determines disability ratings and effective dates of service 
connection.  To the extent that this notice was inadequate as 
to content, timing, or lack of subsequent readjudication of 
the issue, the Board finds that there is nevertheless no 
prejudice to the veteran.  Since (as hereinafter more 
particularly discussed) the preponderance of the evidence is 
against the claim of service connection, the downstream 
questions of the proper rating and effective date to be 
assigned are rendered moot.  Under such circumstances, no 
usefully purpose would be served by delaying appellate review 
for any additional VCAA notice.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and reports 
of VA examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Board notes that the service medical 
records fail to show any findings attributed to hypertension.  
The service medical records reveal that the veteran underwent 
examinations in September 1961, November 1962, January 1963, 
January 1964, and upon separation from service in November 
1970.  His blood pressure readings were 110/70, 106/70, 
112/64, 120/70, and 118/70 respectively.  Moreover, at each 
examination, the veteran's vascular system was deemed normal, 
as was his heart.       

The veteran also completed several Reports of Medical History 
(in September 1961, May 1961, November 1962, January 1963, 
December 194, and upon separation in November 1970).  In each 
report, the veteran indicated, by checked box, that he has 
never had high or low blood pressure, pain or pressure in his 
chest, or palpitation/pounding heart.   

The post service medical evidence reveals that the veteran 
was first diagnosed with hypertension in November 1994 
(approximately 24 years after service).  Since November 1994, 
the veteran has continued to seek treatment for hypertension.  
There is no post service medical evidence that establishes a 
nexus between the veteran's hypertension and any incident of 
service.

The RO granted service connection for diabetes mellitus with 
hypercholesterolemia effective January 2001.  The finding of 
diabetes mellitus raised the possibility that the veteran's 
hypertension was secondary to his diabetes.  As such, the RO 
scheduled the veteran for a VA examination in November 2004.  
The clinician noted that the veteran had been treated for 
diabetes since 2000.  However, according to the VA clinician, 
the veteran's hypertension predates 1990.  The clinician 
diagnosed the veteran with hypertension predating diabetes 
and not secondary to it.  He also noted that the veteran's 
hypertension is not materially affected by the diabetes.  
Thus, service connection cannot be granted based on a theory 
of aggravation.   
  
The Board notes that the present diagnosis of hypertension is 
not in dispute.  However, there is no evidence that 
hypertension was manifested during service.  Moreover, there 
is no evidence that hypertension was manifested within one 
year of discharge to warrant service connection based on the 
one-year presumption.  The Board recognizes that service 
connection may nevertheless be established if the evidence 
shows a causal relationship to service.  However, the fact 
that hypertension was not manifested for many years after 
service argues against a finding of any continuity of 
symptoms to suggest a causal relationship to service.  The 
possibility of a secondary relationship to the veteran's 
service-connected diabetes has been considered, but the 
record includes a medical opinion which the Board interprets 
as being to the effect that there is no secondary 
relationship between the two, including by aggravation.  
There is otherwise no other arguments which have been 
advanced by the veteran regarding any other theories of 
service connection.   

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hypertension must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for hypertension is not warranted.  The 
appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


